The Barcelona Process: Union for the Mediterranean (debate)
The next item is the report by Mrs Napoletano, on behalf of the Committee on Foreign Affairs, on the Barcelona Process: Union for the Mediterranean.
Madam President, Mrs FerreroWaldner, Mr Vondra, ladies and gentlemen, with this report, Parliament is proposing to make a constructive contribution to the prospect of strengthening the Euro-Mediterranean partnership.
The proposals resulting from the Paris summit on 14 July last year put forward two objectives that are worthy of our support. The first of these is to give practical shape to economic, regional and environmental integration projects and to make them more effective, by creating a secretariat entrusted with this task, receiving public and private funding; the second is to strengthen political dialogue within the whole process, through new institutions such as the co-presidency, the summit of Heads of State or Government and the regular Foreign Ministers meetings. In this context, I would like to emphasise the role of the Euro-Mediterranean Parliamentary Assembly, which was recognised in the Paris text and then in the Marseille document.
Parliament wants to help find a way out of the serious stalemate that has followed the tragic events in Gaza. Much depends, however, on the policies that the new Israeli Government formed after the elections will adopt. Nonetheless, I would like to point out that the Euro-Mediterranean Parliamentary Assembly will meet in the near future and demonstrate the role that parliaments have to play, even in this difficult situation.
We wish to highlight the value of institutions that involve both the European Union and the countries in the south and east of the Mediterranean while, at the same time, signalling that it is essential not to reduce the entire process to a solely intergovernmental approach. We hope for widespread involvement of civil society and social partners, not least because the economic crisis can worsen the already endemic and terrible problems such as unemployment and increasing migratory pressure, making this phenomenon even more difficult to manage. We are calling for greater attention to be paid to the issues of human rights that affect the behaviour of all the partner countries to a greater or lesser degree.
As regards the institutions, let us remember that with the entry into force of the Treaty of Lisbon, the European Union may be assured of coherent and structured representation through the new figures of the President of the Council and the European Foreign Minister. In the meantime, it would be beneficial to ensure continuity in the European presence, at least in the co-presidency. We know that the Czech Presidency has been sensitive to this, and hope that the Swedish Presidency, too, will be willing to accept this message.
Madam President, ladies and gentlemen, I would like to thank all my fellow Members and the officials of the various political groups and committees that have given their opinion. They have all contributed to the drafting of this report, which I believe enjoys widespread support.
President-in-Office of the Council. - Madam President, I am grateful for this opportunity to contribute to today's discussion on the issue of the Barcelona Process: Union for the Mediterranean. I know that Parliament follows this with particular interest. Pasqualina Napoletano is to be commended in particular. As a result, the motion for a resolution on which you will be voting later constitutes a valuable contribution to our work together.
The Paris Summit last July created the Union for the Mediterranean and established a partnership built on the existing Barcelona Process. The current rotating presidency gives priority to strengthening this partnership. Even though the Lisbon Treaty has not yet come into force, I can assure you that, in the spirit of co-ownership, we are placing a particular focus on the development of this initiative and, in particular, the regional projects. These are important. They offer concrete signs to the citizens of the region that the partnership works in their interest.
The Union for the Mediterranean is not the only mechanism for cooperation. The bilateral dimension continues under the European neighbourhood policy, and is complemented in some cases by the pre-accession framework - as well as, in the case of Mauritania, the ACP framework.
These approaches together encourage reform within individual countries, and reinforce regional cooperation. The neighbourhood policy, of course, also has an important eastern dimension, and we very much welcome the parallel development of this policy.
The Paris Summit agreed to take work forward in four key areas: de-pollution of the Mediterranean; maritime and land highways; civil protection; and the development of alternative energies through, for example, the Mediterranean Solar Plan.
There is also particular focus on higher education and research, as well as on support for business through the Mediterranean Business Development Initiative. The technical aspects of project proposals put forward in this area will be handled by the secretariat to be established in Barcelona, as was agreed in Marseilles last year.
In addition to these specific project areas, the ministerial conferences of the Union for the Mediterranean will address a number of global challenges that affect us all. These include the search for peace and security in the region, the social and geopolitical impact of the economic crisis, environmental concerns, the management of migratory flows, and the role of women in our respective societies.
There are two particular areas of cooperation which I know are important to this Parliament and which we also fully support. The first is interparliamentary cooperation through the creation of the Euro-Mediterranean Parliamentary Assembly and its committees. This initiative is key to developing a strong parliamentary dimension to the Union for the Mediterranean. It will, as is pointed out in your resolution, serve to reinforce its democratic legitimacy. It will also help promote the basic values which lie at the heart of the European Union. We very much welcome the way in which you and your President have embraced this particular initiative, and offer you our full support.
The second area which I believe should be a particular priority for us is the development of intercultural relations. This is absolutely crucial if we are to encourage greater understanding between cultures in the Mediterranean region. Civil society, local social and regional partners all need to be involved. The Anna Lindh Foundation has a particularly important role to play in this area.
The Union for the Mediterranean offers us the potential for developing better relations among its members. Recent events have shown that this is not an easy enterprise, but they have also underlined the importance of our continuing to work to this end. We are only too aware of the difficulties faced by the populations in the region as a result of the crisis in Gaza. As you know, this has led to the postponement of meetings of the Union for the Mediterranean, but the Presidency believes that regional cooperation and dialogue is the way to achieve peace, build confidence and create prosperity and we certainly expect to resume work within the Union for the Mediterranean as soon as possible.
Therefore, a démarche of the Czech EU Presidency and the French Union for the Mediterranean Co-Presidency, on behalf of the EU members of the Union for the Mediterranean, possibly together with the Egyptian Co-Presidency, addressed to our Arab partners, is just being prepared. Its purpose is to appeal for a resumption of all Union for the Mediterranean activities automatically and without any conditionality immediately after the League of Arab States Doha Summit at the end of March. We intend to use the opportunity of the Donor Conference on Gaza, which will be held on 2 March in Sharm el-Sheikh in Egypt, for further consideration by the three Ministers of Foreign Affairs: Karel Schwarzenberg, the Czech Foreign Minister; Bernard Kouchner, the French Foreign Minister; and the Foreign Minister of Egypt.
Mr President, ladies and gentlemen, Mrs Napoletano, first allow me to congratulate you on the work done, since it has allowed a report to be produced that is genuinely important on several levels.
Firstly, because it is a truly positive and constructive contribution from the European Parliament to the definition of a coherent Euro-Mediterranean policy, a challenge to which we are deeply committed.
Then, as you rightly point out, the Union for the Mediterranean must be supplemented. It must not be purely intergovernmental, but must be rightly supplemented by opening it up to the participation of other players, such as local and regional authorities. It is important to intensify the parliamentary dimension by reinforcing the role of the Parliamentary Assembly, and to establish a lasting involvement for civil society.
It is true the Union for the Mediterranean's role is to develop the joint nature, at an institutional and political level, of a regional partnership in need of a relaunch. However, it is all also true that this can only be done on the basis of the Barcelona acquis, which needs to be extended and consolidated.
Regional cooperation financed by the Commission is part of this acquis. There is, therefore, no reason to call it into question today. On the contrary, it supports and guarantees the coherence of the European Union's action in the region, especially as its objectives are perfectly compatible with the ambitions of the European neighbourhood policy, the main framework for our bilateral relations with the countries of the region.
The same is true for compliance with Community methods applied to the mechanisms for making decisions and setting priorities within the European Union, as the Union for the Mediterranean is an initiative that forms an integral part of the European framework.
Mr President, the constituent summit of the Union for the Mediterranean had, as you know, the triple objective of reinjecting political vigour into Euro-Mediterranean relations, of changing the institutional governance of these relations in favour of a joint leadership of the initiative and, finally, of crystallising multilateral cooperation between the European Union and its Mediterranean partners around structural projects, which will bring sub-regional integration and are likely to reduce the discrepancies in development between the two sides of the Mediterranean.
Indeed, we must reduce these discrepancies via social economic development, more trade and increased investments. We must counter ideological radicalism, for which the lack of development and a sense of injustice provide fertile ground, with dialogue and political solutions to conflicts. We must pursue responsible and concerted migration policies, as you said, to benefit from demographic stabilisation in Europe and the demographic growth of the Mediterranean countries. There you have several examples of the challenges we must face together with our partners in the framework of the Union for the Mediterranean.
Indeed, we know that we cannot achieve these objectives without parliamentary support, both from the European Parliament and the Euromed Parliamentary Assembly. This is the spirit in which we are working, with the firm conviction that, on all these issues, the European Commission will be able to rely on your collaboration, and I would like to thank you for this in advance.
However we also know, of course, that, faced with the most worrying situation in the Middle East following the war in Gaza - we discussed this today - we do indeed have a problem: we cannot leave the Union for the Mediterranean in a political vacuum. It is what we have always said. Indeed, it is a fact.
This has given rise to the current suspension of the work that, personally, I regret greatly, but, of course, we hope to get to work again at some stage. The meeting to be held in Sharm el-Sheikh, where the Commission will, of course, have an important role to play as cosponsor, will be very important. I hope that various other meetings will be held afterwards. A lot of work has been done already, in fact, and when the Commission is working, it takes it very seriously.
Moreover, much has been done on the rules governing the secretariat which are in place and which should allow Barcelona to start its work.
draftsman of the opinion of the Committee on International Trade. - (DE) Mr President, Mrs Napoletano, ladies and gentlemen, the Union for the Mediterranean should revive the Barcelona Process, which was launched in 1995. Unfortunately, we must face the fact today that the recent Middle East crisis has meant the project has not come to fruition. The opening of the secretariat in Barcelona has been postponed indefinitely, and the money promised cannot come in.
Thus, there have been no tangible results so far, which I greatly regret. I ask myself whether we have been concentrating too much on institutions, and whether this is the reason for the current impasse. Have we underestimated the influence of political crises on the Union for the Mediterranean?
How can we ensure the continuation of the projects? In the history of European integration, we have been very successful in the economic and commercial fields. It is for this very reason that we in the Committee on International Trade have considered how our successful mechanisms could be applied to our neighbours in southern Europe. One objective is the creation of a free trade area by 2010, but this, too, has ground to a halt. It is precisely because political conflicts are blocking this process that we should strengthen the economic field.
International trade could have a beneficial effect not only on the economic but also - and particularly - on the political and social situation in the region. Regional economic integration is crucial in this regard. Our southern neighbours must also cooperate more closely with one other.
At the same time, the countries that have already developed a network of bilateral trade relations should be convinced of the added value of a multilateral dimension. Communicating the benefits of economic integration to local citizens will play an important role in this. This would be one step towards stabilising the situation in the southern Mediterranean. I wish to see this for the sake of us all, particularly the citizens in the region.
A poem is never finished, only abandoned, said a Mediterranean poet born in Sète. I believe that something similar happened to the Barcelona Process: it was not finished, but it was abandoned - in part at least.
That is why Parliament believes that the efforts made under the French Presidency to breathe new life into the Barcelona Process are important. That is also why, in the Committee on Constitutional Affairs, we have actively collaborated on the report by Mrs Napoletano, whom I wish to thank for her patience and understanding.
Why was the Committee on Constitutional Affairs concerned with this subject, Mr President? For several reasons. First, to guarantee the continuity of the Barcelona Process with the Union for the Mediterranean. Second, to avoid duplicating structures and embed this process into the institutional framework of the Union. Third, as Mrs Ferrero-Waldner has already said, to say that it is not simply an intergovernmental process but to emphasise the parliamentary dimension.
That is why, in the Committee on Constitutional Affairs, we have been insistent on issues already raised by President Pöttering on 13 July 2008. These refer to how the Parliamentary Assembly must meet once a year, be organised into groups on the basis of political families and produce consultative reports.
We also tried to help the Council with the important decisions that it had to make. Mr Vondra, this House wishes to cooperate with the Council and we laid down the criteria that the headquarters of this new Union for the Mediterranean needed to meet. Coincidentally, these criteria coincided with a city in a country that I know very well; in fact, the Committee on Constitutional Affairs decided that Barcelona could be a good headquarters. Moreover, the ministers recognised it shortly afterwards, which, Mr President, reflects once again this desire to cooperate with the Council.
I began by quoting Paul Valéry; permit me to finish by citing a verse by Paul Valéry as well: 'Tu n'as que moi pour contenir tes craintes!'.
I believe that to soothe the fears that there could be on both shores of the Mediterranean, there could be nothing better than the success of this Union for the Mediterranean. Let us hope so, Mr President, and thanks, once again, to Mrs Napoletano for your understanding and help.
Mr President, ladies and gentlemen, I congratulate Mrs Napoletano for her efforts and the balance she has brought to this issue, and thank Mrs FerreroWaldner, who is always attentive to our work, for the important job she is doing around the world.
We must all demonstrate great unity because the problems and challenges we have to face in the Mediterranean are particularly difficult. We must strive for a stronger, more influential role for Europe, given that strategically we are side by side with the United States.
The Group of the European People's Party (Christian Democrats) and European Democrats has gone to great lengths, over the years, to build an ever-stronger, ever-more active role for Europe. Funding is not enough; funding alone is no longer sufficient; what is required is substantial renewed political action. One of the many shared challenges is that of tackling immigration into Europe. This problem cannot be addressed through cooperation with political opponents, nor can it be addressed through populism; rather it requires rigorous controls to ensure compliance with the law and the Convention on Human Rights.
The Union for the Mediterranean, the Euro-Mediterranean Parliamentary Assembly and the common foreign policy in relation to the south are all excellent and legitimate tools that can be used to carve out a stronger, more significant and credible role for Europe.
For this reason, my political group will vote against the amendments tabled by the far left; we believe that they are excessively controversial and not very constructive. My political wing seeks to give renewed impetus to this valuable activity, which will become essential in the near future, and therefore we support the re-launch of the EMPA, no longer as a mere discussion forum, but as a place where important joint decisions can be made for our future and the future of all those living on the shores of the Mediterranean.
On behalf of the Socialist Group, I would first of all like to congratulate Mrs Napoletano on the excellent report that she is presenting to us this afternoon, but above all, and most importantly, because she has been a Euro-Mediterranean da prima ora. Without her work and her impetus, we would not have been able to imagine firstly a Euro-Mediterranean Parliamentary Forum, or subsequently a Euro-Mediterranean Parliamentary Assembly, and we would not now be in a position to demand the role that the representatives of citizens should have in what we are trying to set up.
I would like to follow on from my colleague Mr Méndez de Vigo, who always quotes great literary figures, by recalling a phrase from Shakespeare's King Lear, in which it is said that 'The worst is not, so long as we can say, "This is the worst”'. We have strived to do the opposite, because at a time when the situation in the Middle East is worse than ever, we have established an instrument whose aim is for the region as a whole to contribute to political, economic and social development, as a basic framework for resolving conflicts. This is what the Union for the Mediterranean is, after all. This is a Union for the Mediterranean that is not ex novo, but has come from the deep roots of the Barcelona Process, creating new institutions such as the Permanent Secretariat, which will be in Barcelona. It is something that we welcome as Europeans, as Mediterraneans, as Spaniards and as the parliamentary representatives who asked for it at the time. It is also an acceptance of the Euro-Mediterranean Parliamentary Assembly as what it should be: a way for parliamentarians and citizens to express themselves within this Union.
The EMPA does need to be given what it deserves: the tasks of consultation, monitoring and proposal. The Union for the Mediterranean needs to be based on joint management, it needs to have sufficient funding and be focused on regional integration and provide for the needs of citizens. In this way, we will be able to build a Mediterranean of peace, solidarity and also an alliance of civilisations.
on behalf of the ALDE Group. - Mr President, I also wish to congratulate Ms Napoletano, not only on the excellent report she has produced, but also for the valuable cooperation she has offered to the shadow rapporteurs. The subject matter of the report is extremely important as it deals with the prospect of having a Euro-Mediterranean Union of states bound together through friendship and cooperation and aiming at the common goal of achieving peace, stability and prosperity for their citizens.
This is not an easy task, not least because regional conflicts, such as the Israeli-Palestinian problem, are not easy to resolve - or even to cope with, sometimes. Nevertheless, hope must never be given up and the Union for the Mediterranean can only be of help in keeping such hope alive. And who knows? Perhaps it would help to turn hope into reality in the form of long-term stability and lasting solutions to regional problems.
It is important to note in this debate the valuable contribution made to the initiation of the proposed project by the French Government, and it is also important to reiterate that the formation of the Union for the Mediterranean is not offered as an alternative to Turkey's planned accession to the EU. We should make sure that the Turkish people know and understand that there is no such hidden aim or trickery.
Finally, with regard to the amendments before us, the ALDE Group, with the PSE Group, have agreed on five compromise amendments aiming to improve further the report. The additional five amendments submitted by the GUE/NGL Group are not thought to be very helpful and will not be supported by my group.
My congratulations once again to the rapporteur.
Mr President, ladies and gentlemen, I wholeheartedly support any initiative aimed at developing the Union for the Mediterranean.
From this perspective, I hope to see the parliamentary role of the Euro-Mediterranean Parliamentary Assembly strengthened, including by stepping up the Assembly's relations with the Mediterranean partners and enabling it to make recommendations to meetings of Foreign Ministers and to participate as an observer at meetings of Heads of State or Government, ministerial meetings and preparatory meetings held by senior officials.
I would like to emphasise the need to strengthen the role and initiatives of the Facility for Euro-Mediterranean Investment and Partnership and to create a EuroMediterranean Investment Bank, which was announced some time ago but which has not yet been carried out.
I support the proposal to create a Euro-Mediterranean Regional and Local Assembly along the lines of similar, European, institutions, in order to involve regions and cities further, and a Euro-Mediterranean Economic and Social Committee to involve the social partners and civil society.
I also welcome the proposal to establish a Euro-Mediterranean Energy Community within the framework of a policy aimed at implementing large-scale projects in the fields of renewable energy and energy infrastructure.
Furthermore, I hope that the Union will play an ever-more effective role in the search for peace, in conflict resolution, in the strengthening of democracy, in the defence of religious freedom and in the fight against terrorism, drug trafficking, organised crime and people trafficking.
Lastly, the Union cannot evade the task of taking concerted action with the states involved to manage migratory policies and flows in the Mediterranean area. It can no longer focus solely on security, the rule of law and repressing illegal immigration, but must also, and above all, direct its attention to active policies, sources of shared rules and targeted and sustainable employment.
Thank you, Mrs Napoletano, for this excellent report. A couple of days before the war broke out in Gaza, I was representing Parliament and the EMPA in Jordan, at the last ministerial conference that took place before activities were once again suspended due to the violence in the Middle East. It was a conference on water. It was a ministerial conference on one of the key issues on which there needs to be cooperation across the Mediterranean, which is going to create conflicts, is a question of survival and is also the target of some possible large projects in the Mediterranean, involving solar energy, transferring water and many other things.
This is how crucial it is. These activities have been suspended and I hope that soon the Union's activities for the Mediterranean will resume and that there will be progress in the Middle East.
We have had some very ambitious objectives in the Mediterranean. The results have been much more modest, especially in the fields of human rights, democracy and the environment.
We also need to promote the South-South market and cooperation between the countries of the South, and not just be obsessed with a big free market in the Mediterranean, which is not preceded by cooperation between countries that have deeply entrenched conflicts, one after the other.
At the same time, we need to deal with the energy crisis. The energy crisis and the current economic crisis could represent an opportunity to move forward with very important projects, both for Europe and for our neighbours to the South, such as plans for thermosolar plants (high-temperature solar energy) and the creation of intelligent, clean networks to connect North Africa, the Middle East and Europe in a vast, clean plan to fight climate change and the economic crisis.
Mr President, I would like to begin by thanking Mrs Napoletano for her work. Secondly, I would like to say that as shadow rapporteur, I have asked my group not to vote in favour of this report, for two fundamental reasons.
Firstly, because the most recent conflict, the most recent Israeli attack on Gaza, is of such magnitude that it cannot go unpunished. Everything has a limit, it is not the first time, but this attack on Palestinian sovereignty is of such magnitude that it genuinely prevents the Annapolis agreement from becoming a reality and blocks the prospect of the creation of a Palestinian State, which is the only possibility of having a Union for the Mediterranean in peace and solidarity.
The second reason why I have recommended that we do not vote in favour is because with regard to the free trade area, regional differences are not taken into account. We feel that it is essential that trade issues be taken into account in terms of treating everyone equally, taking into account regional differences and the particular characteristics of each country.
(IT) Mr President, ladies and gentlemen, I think that I, on the other hand, will vote in favour of Mrs Napoletano's motion for a resolution, because in my opinion, it is undoubtedly strategic to identify major projects to be carried out and equally useful to highlight the need to adopt a 'programme agreements' approach in order to do so. These agreements should, however, be based - and I believe it is very important to emphasise this - on the principle of subsidiarity.
Frankly, I am somewhat puzzled by the call to give fresh impetus to the management of common migration policies, although I recognise the importance of collaboration between the Member States, and not only this; collaboration with the countries on the southern shores of the Mediterranean is certainly important and should be implemented.
In all honesty, I also have some doubts about the economic and commercial initiatives intended to pave the way for the creation of a Euro-Mediterranean free trade area. This is not because I am prejudiced, but because I would appreciate some clarification on how it could be mutually beneficial.
Mr President, first of all, I would like to congratulate Ms Napoletano on her report. Certainly, the Union for the Mediterranean is a significant step forward in the efforts for the Euro-Mediterranean partnership. One of the impediments to this partnership so far has been visibility: the capability of the populations of the partners to acknowledge the impact of the Barcelona Process and our Union for the Mediterranean.
Let me give you an example. When I was asked to prepare a report on de-pollution of the Mediterranean, the programmes involved are the following: the Mediterranean Hotspot Investment Programme, the Strategy for Water in the Mediterranean, the EU Marine Strategy, the UNEP/MAP, the Mediterranean Strategy for Sustainable Development, the Mediterranean Environmental Technical Assistance Programme, the Mediterranean EU water initiative and the MYIS, which have been running under the umbrella of the Horizon 2020 programme. This fragmentation makes visibility suffer.
The other impediment is the Middle East problem. I salute the position of Mr Solana that the Quartet will this time operate in a different way to the past. This is not due to the lack of will on the part of the European Union, but due to the previous policy of the American Administration. I hope that, this time, with the dispatch of Mr Mitchell to the area, political progress will be made. We have done a lot on this issue. I visited Lebanon very recently, and I saw there that UNIFIL, with the presence of the European contingents, makes a repeat of hostilities in southern Lebanon and Israel impossible.
(PT) My thanks go to my colleague, Pasqualina Napoletano, for her excellent report. Fourteen years after Barcelona and five years after the first Euro-Mediterranean Parliamentary Assembly, we have the Union for the Mediterranean with economic and parliamentary power, with civil society, and with the heads of government deciding together. Everyone wants to do more and better in this territory where 720 million citizens represent real potential for development and peace in the world. Restricting ourselves solely to the economic and business dimensions is clearly a mistake. Responding to the growth crises naturally requires a political response, but responding to the humanitarian crises, to emergency situations and to military crises, such as the one witnessed at the end of 2008 and beginning of 2009, is crucial.
Politicians and citizens must respond to the world's problems. The world asked them for answers and yet, months later, we, the citizens and politicians, particularly in a platform such as the Union for the Mediterranean, are still taking time to react. I hope that, at the very least, this time of crisis will make us learn and progress. Although we can only learn through our mistakes, making progress by speeding up the reaction is absolutely crucial.
(PT) In her speech, Commissioner Ferrero-Waldner summarised the objectives of the new Union. In truth, this Union was born during the French Presidency under the star sign of mistakes. The first mistake was to remove from its agenda the conflicts in the region, particularly the Israeli-Palestinian conflict and the Western Sahara conflict. The second mistake is for the Union to try and assert itself by sharing economic and environmental projects, without questioning the free trade context in which it sits. The third mistake is to insinuate that there is a possibility of transferring to this Union Turkey's application for accession to the European Union.
Mrs Napoletano's report does not tackle the first mistake, and that limits its scope. No economic and regional integration will come to fruition if the Union does not have the courage to tackle existing conflicts and to do this based on international law. On the other hand, the report does contain clear recommendations on the second and third mistakes, and these are all heading in the right direction.
The Union for the Mediterranean cannot act as the waiting room or back door for Turkey, provided that it meets the accession criteria, and the Union for the Mediterranean cannot be an add-on to the European free trade strategy, without any social integration policies.
The report's recommendations are important: a Union with a citizen and representative dimension involving the League of Arab States; regional projects with a social dimension; and the extension of projects to areas essential to people's lives, namely water, agriculture and education. There are also clear rules on the programme agreements and a Euro-Mediterranean Investment Bank.
The Union was born with mistakes, but at least it exists. I support this report because I believe that this Union will end up being what we manage to make of it. I therefore give it the benefit of my support.
(PT) Many of the issues of greater political importance to Europe involve the Mediterranean Basin. The 'Union for the Mediterranean' initiative therefore deserves our support as it can give new impetus to a process that is necessary and useful, but which has not had the requisite success or visibility. The question raised concerns how we can pursue this strategy. The model followed in Barcelona has not had the expected results. Can this new partnership bear fruit?
Mrs Napoletano's report goes against this perception. However, we do not want the Union to suffer the same problem as the Barcelona Process. It apparently encompasses many projects and many areas of action, but the priorities are not correctly ranked. Relegating intercultural and inter-societal understanding among the peoples on both shores to paragraph 26 and leaving the issue of democratising and promoting human rights to paragraph 27 and migratory flows to paragraph 28, after having talked so much about other sectors and other issues, leaves a mistaken impression of what the priorities of this partnership are, or must be.
There must be a clear strategy. In our opinion, this strategy must involve offering more benefits and more cooperation to our neighbours, but also asking them for more results at the economic, social and democratic levels, and concentrating on well-defined and perhaps a smaller number of sectors to prevent all areas having equal priority, which runs the risk of nothing ultimately being a priority. Clearly, this can only be achieved with appropriate support and funding. Recognising the need for an investment bank for the Mediterranean must ultimately be favourably received. It is essential to be ambitious, which means properly doing everything within our power.
Finally, Mr President, I must mention the Middle East conflict. This process, although not an alternative to peace negotiations, can, and must, make a contribution to better understanding, interdependence and mutual respect between the opposing sides. These are essential factors - as we are all well aware - for bringing peace to the region.
The list of speakers has been exhausted. There are four requests from the Chamber for leave to speak under the 'catch the eye' procedure.
Mr President, would the Commissioner, in her reply to Parliament, explain exactly how the newly phrased 'Union for the Mediterranean' - as opposed to 'Mediterranean Union' - remains an EU policy? I think it is very important that she also considers two other EU seas: the Black Sea, and its synergy, and the Baltic Sea, and its strategy.
My country has an interest in the Mediterranean. I think we have observer status too. Member States are Commonwealth members, and - though I do not wish to irritate my Spanish colleagues - Gibraltar, as far as I know, still is technically part of Her Majesty's Dominions.
It is very important that this is not just some sort of regional hive-off in which the rest of the EU is not fully involved - as I hope they will be fully involved in the Baltic Sea and the Black Sea.
(RO) The economic and social development and prosperity of the citizens from the states in the Union for the Mediterranean must be sustainable. I feel that the newly created Union for the Mediterranean must also tackle the issue of climate change.
Approximately one billion citizens live in the Euro-Mediterranean region, which produces a third of the world's GDP. Regional cooperation is most needed in the area of tackling threats to the environment.
Population growth and the reduction in the amount of precipitation in this region, due to climate change, make drinking water one of the main elements at risk in this area. Water shortages, water pollution, shortage of water treatment plants, oil spills caused by maritime accidents, forest clearances and soil erosion must feature among the concerns of the partnership for the Mediterranean.
I believe that one of the fundamental values promoted by the Union for the Mediterranean must be environmental protection and the fight against climate change, both in terms of adapting to it and of reducing the causes contributing to it.
(FR) Mr President, Minister, Commissioner, I would also like to thank Mrs Napoletano since, during the first discussion on the Union for the Mediterranean, I was rather sceptical and whilst this may still be the case, I now believe that there is hope.
The challenges are absolutely enormous. Do we have the resources to confront them? We know that we do not. The objectives are certainly noble: environment, energy, the fight against desertification, immigration, etc. We must not, however, just descend into a disconnected list that would only lead to disappointments on the other side of the Mediterranean.
However, if you would allow me, Commissioner, I would like to mention a particular country that is not a Mediterranean coastal state but has been included; it is an ACP country and also a member of the Union for the Mediterranean. This country, Mauritania, is today going through a very serious political crisis. I think that, as a partner in the Union for the Mediterranean, as an ACP country and in the name of the neighbourhood policy, this country deserves our support to help it get out of this crisis.
I believe that this is what the two parties to the conflict are asking us to do and we have a responsibility to commit ourselves to help it out of this major political crisis.
Mr President, water is a key issue of cooperation across the Mediterranean. So too, I hope, is a pan-European super-grid, or HVDC interconnection, including a connector between Spain and the north-western coast of Africa.
It is of critical importance to mainstream the use of renewable energy including wind, hydro, various solar technologies and others. Being able to rely on it at peak demand depends entirely on spreading the input into our grids from as many sources as possible so that the output can always respond to demand. If the wind is not blowing off the north-west coast of Ireland - and Ireland has been described as the Saudi Arabia of Europe in terms of wind energy! - it will be off the north-west coast of Africa, or the solar thermal operations in the Mediterranean, especially Spain, will be feeding the grid, or the range of PV installations across the region will be inputting.
This scenario is a win-win for the Mediterranean region, for energy security, for energy politics and, above all, for a serious regional decrease in our carbon dioxide emissions from our current dependence on fossil fuels for industries, transport and heating and cooling.
Mrs Figueiredo has joined us and will present the opinion of the Committee on Women's Rights and Gender Equality under the 'catch-the-eye' procedure.
The opinion of the Committee on Women's Rights and Gender Equality highlights the need for all Member States to pay closer attention to ratifying the Convention on the Elimination of All Forms of Discrimination against Women, and all other United Nations and International Labour Organisation human rights instruments. It also draws attention to the situation of women, regretting that no special consideration has been given to this issue in the Commission communication, particularly in the 'projects' dimension, which should include the promotion of geographical, economic and social cohesion and which should always take into account the issue of equal opportunities for men and women and the gender perspective.
Finally, I simply want to stress the concern about poverty and social exclusion, which seriously affect women. I will end with a final word on the serious cases of Palestine and the Western Sahara, where women and children are the main victims of war and exploitation, in short the whole process of discrimination that affects these people and which seriously affects women and children.
President-in-Office of the Council. - Mr President, first of all, thank you very much for this useful debate, which brought forward a number of ideas. You have prepared a really interesting document.
Where are we now? We know why we are doing this: the Mediterranean region is the cradle of our civilisation and therefore it is logical that we in the European Union want to give it special attention. Last year, there was a French initiative, and we need to keep this process in motion and to develop its full potential.
So we know why we are doing this and what we want to achieve. Many of you have stressed how important it is that the Mediterranean becomes an area of peace, stability and security, where democratic principles, human rights and fundamental freedoms - including gender equality and the role of women in society - are upheld and fully respected.
We also know how we want to achieve that, so we have the Union for the Mediterranean and a broad spectrum of activities. You are very well aware of the most important areas, the emphasis on renewables, the solar programme and the water management programme. I was in Portugal just a week ago and that country could serve as an example of how to develop a sustainable, dynamic programme for a renewable source of energy, which is very important for the Mediterranean region.
We just need to move. When we met last year, both in Paris and in Marseilles, we could not have anticipated the situation that would arise in Gaza, but the Presidency, together with the Commission, is doing enough to be able to start with the implementation of all the agreements which we reached last year. So I think we can reasonably expect to move on after the end of March, as I informed you, with the latest activity of the Presidency.
The programme of our activities for 2009 is very substantial: about nine sectoral ministerial conferences are scheduled. There are the resources which, as far as I know, come to over EUR 1 billion. So I think we are ready. There are certain realities related to the situation in Gaza which have caused some delays, but I believe we will be able to overcome that.
Thank you very much for a useful debate. We are certainly ready to assist you further.
Mr President, ladies and gentlemen, much remains to be said, of course, but I will start with the following question: what is the Community dimension in all this?
Firstly, I can tell you that the Community dimension is important in this issue, because the Union for the Mediterranean project is based on the Barcelona process and has also inherited the acquis of the Barcelona process. All the acquis is there then. We have worked a great deal on that.
Secondly, the Union for the Mediterranean is part of the framework of the neighbourhood policy. The neighbourhood policy represents the bilateral policy and the Barcelona process, while the Union for the Mediterranean constitutes the multilateral part. Of course, I can also tell you that the Black Sea and the Baltic Sea are part of the same framework, although they are in the North. Do not worry then. Fortunately, everything is there. This, in fact, is what the French Presidency wanted, in other words, to share the copresidency with the Mediterranean countries - as I said before - and to work together.
Now, we - the Commission - are also managing all the future Community projects, because it is necessary and because we are also under Parliament's control. Only those projects that may be financed by private funding are managed differently.
The secretariat, which will be located in Barcelona, will promote the projects. That is how we imagine the promotion, then we will try promotion using private funding because, for the rest, that will remain under the Commission's control. The decision will be taken initially by the 27, as always, and afterwards, once again, the copresidency will be able to work in cooperation with the 143, the South and the North.
As for Mauritania, Mrs Isler Béguin, it participates only in multilateral relations, namely the Union for the Mediterranean, but is not involved in the neighbourhood policy. That is the only difference.
That said, I might add that, despite this temporary suspension, we are working at the Commission in a constructive spirit, of course, to implement the four to six projects that have been put forward as priorities. These are civil protection, de-pollution of the Mediterranean sea, maritime highways and also a solar plan, within the framework of which we are doing a lot of work on renewable energy, particularly solar energy, as the latter, along with wind energy and other energy sources, is very important.
In total, the Union for the Mediterranean can now benefit from financial support worth EUR 60 million in the 2008-2009 budget, particularly via regional programmes. Moreover, EUR 50 million has already been committed to the Neighbourhood Investment Fund to support investment projects in the region.
We also wanted to support the promotion of university exchanges and that is why, for example, I decided to extend the Erasmus Mundus programme to the countries of the southern Mediterranean to offer them extra university grants.
As regards the issue of women, Mrs Isler Béguin, we are naturally also involved as it appears in the Barcelona acquis. I remember that I was at the first women's conference for the Mediterranean, held in 2007 in Istanbul. We continue, of course, to deal with this issue.
However there is still, as you know, on the one hand, the bilateral aspect, concerning the relations with each country and, on the other, the multilateral aspect, which is now one of the core concerns of the Union for the Mediterranean.
I would just like to say a quick word about the secretariat: we envisage the creation of a drafting committee that will soon be handed the responsibility, in particular, of preparing the secretariat's legal statutes. The Commission has already made much progress in the preparatory work. These statutes will confer a legal personality on the secretariat; then they will need to be formally approved by the senior officials of the Union for the Mediterranean.
To conclude, I would like to tell you again that the participation of the Euro-Mediterranean Parliamentary Assembly as an observer at all the meetings of the Union for the Mediterranean is very important and we support the reinforcement of this role within the Union for the Mediterranean. Moreover, when Mrs Kratsa went to Marseille, we gave her a lot of support on this issue.
I believe that I have raised the most important points. Of course, there is still a lot to be said on the subject.
Mr President, Mrs Ferrero-Waldner, Mr Vondra, ladies and gentlemen, I think this debate has been very useful and has clarified certain aspects of our fairly complicated system of instruments for bilateral and multilateral partnership with the countries of the south.
I subscribe to the explanation Mrs Ferrero-Waldner gave, pointing out that the Barcelona acquis remains in place, and that for precisely this reason, we in Parliament would perhaps have preferred the first definition, which was: 'The Barcelona Process: Union for the Mediterranean'. Perhaps it would then have been clearer that we were reinforcing a system for which there was already an established basis.
Similarly, I hope - I say so quite openly, I will no longer be rapporteur - but I hope that Europe's institutional framework can itself evolve. Why? Because once we have a European Foreign Minister who will, in part, represent the Commission and the Council, I hope that this minister will not be a 28th foreign minister to add to all the others but, at least on the European side, the Member States will feel that they are represented by this person. There will then perhaps be no need to add more states to the Union, but if we have a senior representative in the Foreign Minister, we may be able to consolidate the role of the European Union. This is something we have all worked towards, and so we give our wholehearted support not only to the fact that the regional programmes should continue but also, as the Commissioner knows, that Parliament attaches great importance to these programmes, which have arguably produced better results.
Thank you all for this debate.
The debate is closed.
The vote will take place on Thursday, 19 February 2009.
Written statements (Rule 142)
Close partnership between the European Union and the countries of the Mediterranean Basin should be based, first and foremost, on respect for human rights and the rule of law. The proposal entitled 'Barcelona Process: Union for the Mediterranean', adopted in Paris on 13 July 2008, contributes towards peace and prosperity and may be an important step towards economic and territorial integration, as well as ecological and climatic cooperation.
It is a pity that since the launching of the Barcelona Process, no substantial progress has been made in some of the partner countries as regards adherence to, and respect for, some of the common values and principles highlighted in the 1995 Barcelona Declaration, to which they subscribed (especially as regards democracy, human rights and the rule of law).
In the countries of the Mediterranean Basin, the incidence of poverty and social exclusion, which seriously affect women and children, is disturbing. It is essential that Member States and partners engaged in the Barcelona Process emphasise inclusion of the gender perspective in all policies and specific measures which promote equal opportunities for men and women. All States taking part in the Barcelona Process: Union for the Mediterranean should ratify both the Convention on the Elimination of All Forms of Discrimination against Women (CEDAW) and all other United Nations and International Labour Organisation human rights instruments as soon as possible.
in writing. - I welcome the efforts made to further develop the EU's relations in the Euromed region, but I would like also to underline that the EU should not neglect its two other seas - the Baltic Sea and the Black Sea. The Baltic Sea strategy will be one of the priorities under the Swedish Presidency. Also, the Black Sea Synergy carries strategic importance. The EU has to take care and find a common spirit in developing all these regions in a balanced manner. The EU is an integrated community and the long-term strategic development of all its regions has equal importance.
There is clearly a need to have a close partnership with non-EU countries in the Mediterranean based on respect for human rights and the rule of law. Regrettably, there are still several countries that have serious problems in this domain. I urge the EU Member States to address these issues with the utmost seriousness.
Involving the Arab League is a significant opportunity to bring all states together to jointly find solutions for conflicts in the region. I call on the EU Member States to take a balanced stand and play the role of negotiator rather than taking sides in different conflict situations. Only by being balanced can we contribute to achieving long-term peace in Middle-East.